Title: To George Washington from Charles Carroll (of Carrollton), 28 January 1793
From: Carroll, Charles (of Carrollton)
To: Washington, George



Dear Sir
Annapolis [Md.] 28th January 1793.

I received the 25th instant, late in the evening, your letter of the 23d. Early in the morning of the 26th, the post left this place, so that I had not Sufficient time to make up my mind respecting the acceptance or refusal of the commission mentioned in your letter, nor to inform you by last Saturday’s post of my determination.
I have seriously weighed the reasons urged to induce me to accept the trust; I feel their force, and am sensible, that the number of citizens, from which characters in every respect proper for the intended negotiation can be selected, is unfortunately too circumscribed. No one more ardently wishes, than I do, for peace with the hostile Tribes, upon terms not dishonorable to our country. My time I would chearfully give, and I would endeavour to exert what talants I may possess, and should be extremely happy in being instrumental in accomplishing an object

of such importance to the United States. But the length and unavoidable difficulties of the journey deter me from undertaking it. The infirmities of age are coming fast upon me; I do not think I could endure the fatigue of so long a journey, part of it thro’ the wilderness, without imminent danger to my health. I am very liable to take cold in changing of my lodgin[g]s, and I never get cold without it affecting my breast, and leaving a troublesome cough, which I seldom shake off for a month or two afterwards: the anxiety too of mind I should experience from the responsibility of the station, & dread of not answering yours and the public expectation & wishes would also greatly contribute to derange my health, & really might disqualify me for the business[.] I hope these reasons which I have candidly assigned, will justify me, my dear Sir, in your opinion for declining the commission with which you wish to honor me. I am with Sentiments of the highest esteem and regard Dear Sir Yr affectionate & most hum. Sert

Ch. Carroll of Carrollton

